        Case 4:18-cv-00086-BSM Document 65 Filed 08/05/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

COURTNEY MACKINTRUSH                                                      PLAINTIFF

v.                         CASE NO. 4:18-CV-00086-BSM

PULASKI COUNTY
SHERIFF’S OFFICE, et al.                                               DEFENDANTS
                                        ORDER

      Pursuant to the parties’ joint stipulation of dismissal, Doc. No. 64, this case is

dismissed with prejudice. Fed. R. Civ. P. 41(a)(1)(A).

      IT IS SO ORDERED this 5th day of August, 2021.




                                                  UNITED STATES DISTRICT JUDGE
